Citation Nr: 1538978	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the US Marine Corps from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for residuals, right ankle fracture, with tendonitis, with a 10 percent rating assigned, effective June 29, 2005.

The record shows that the appeal was remanded in September 2010 and again in January 2011 so that a Board hearing could be performed.  Such a hearing occurred at the RO in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.

In September 2011, March 2013, and October 2014, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  Additionally, evidence has been associated with the Veteran's claims folder and RO consideration was waived during the Board hearing.  Evidence submitted following the January 2015 supplemental statement of the case is either duplicative of evidence previously of record or is not relevant to the issue decided herein.  Accordingly, neither remand nor a waiver of RO consideration is required.  See 38 C.F.R. § 20.1304 (2015).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.



FINDING OF FACT

The Veteran's service-connected right ankle disability is manifested by complaints of pain and giving out; marked limitation of motion is not shown.


CONCLUSION OF LAW

The criteria for an initial assignment in excess of the currently assigned 10 percent disability rating for the service-connected right ankle disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for service-connected right ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or Appeals Management Center (AMC) to obtain outstanding service treatment records and Social Security Administration (SSA) records and associate these records with the Veteran's claims folder.  Records from Dr. Wertman were to also be obtained and associated with the claims folder.  Also, the Veteran was to be afforded a VA examination for the right ankle disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC attempted to obtain outstanding service treatment records.  Moreover, the AMC obtained the Veteran's SSA records.  Further, treatment records from Dr. Wertman were obtained and associated with the claims folder.  Finally, the Veteran was afforded VA examinations in April 2013 and December 2014 for his right ankle disability, and reports of the examinations were associated with his claims folder.  The Veteran's claim was readjudicated most recently via a supplemental statement of the case (SSOC) dated January 2015.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his right ankle disability essentially falls within this fact pattern.  Prior to the RO's September 2006 grant of service connection, the Veteran was notified (by a November 2005 letter) of the evidence needed to establish the underlying issue.  After receiving notice of the award of service connection for the disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  He was also provided a VCAA letter dated March 2007 which included notice as to how disability ratings and effective dates are assigned.  Accordingly, no further section 5103(a) notice is required for this increased rating claim.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, SSA records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully identified the issue on appeal during the hearing and the Veteran provided testimony concerning his right ankle symptomatology and the functional impairment resulting therefrom.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his right ankle disability in March 2006, January 2009, August 2012, April 2013, and December 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran and documented the contemporaneous state of his ankle disability.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right ankle disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that it is unclear whether the Veteran's claims folder was available during the March 2006, January 2009, and August 2012 VA examinations for his right ankle disability.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right ankle disability.  Physical examinations were then performed that addressed all the relevant rating criteria.

The Board also notes that service treatment records from the Naval Air Station Fallon in Fallon, Nevada dated 1978 are unavailable for review.  Further, the Board finds that the RO has sufficiently attempted to locate the Veteran's outstanding service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in September 2011, asking for military medical records from the Naval Air Station Fallon in Fallon, Nevada from January to December 1978.  In response to the request by the RO, the NPRC indicated in October 2011 that a search for these records was not able to be performed as the index of retired records at NPRC did not list the requested unit/treatment facility for January to December 1978.  Thereafter, the Veteran was advised in an October 2011 letter that these service treatment records were requested with a negative response, and that he should forward copies of any available service records in his possession.  See 38 C.F.R. § 3.159(e).  He was also advised that he could furnish documents that could substitute for the service treatment records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in May 2011.

Accordingly, the Board will proceed to a decision.

Higher evaluation for right ankle disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The RO has rated the Veteran's disability under Diagnostic Codes 5262-5271 [impairment of tibia and fibula; limited motion of ankle].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinksi, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As such, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  Moreover, there is no evidence of malunion of the tibia and fibula.  Accordingly, Diagnostic Code 5262 is not for application.

In short, the Board finds that the Veteran's right ankle disability is appropriately rated under Diagnostic Code and 5271.

Under Diagnostic Code 5271 [ankle, limited motion], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The Board observes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R.         § 4.71a, Plate II (2015).

As indicated above, the Veteran is currently rated as 10 percent disabling under Diagnostic Code 5271.  In order to warrant a 20 percent rating, the evidence must demonstrate marked limitation of motion in the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The Veteran was afforded a VA examination in March 2006 as to his right ankle disability.  He complained of stiffness in the right ankle with changes in the weather and in the morning.  He did have constant pain.  He did not report any episodes of incapacitation.  He reported that he had decreased ability for walking and that he had not lost any time from work secondary to the condition.  

Upon physical examination, the VA examiner noted that the Veteran did not have any abnormal weightbearing on the feet, and that his posture and gait were normal.  However, the examiner reported weakness and tenderness in the right ankle, although there was no evidence of edema, effusion, redness, heat, abnormal movement, guarding movement, or subluxation.  Range of motion testing revealed dorsiflexion of 15 degrees with pain at 15 degrees and plantar flexion of 45 degrees with pain at 45 degrees.  After repetitive motion, the Veteran had reduced range of motion in the right ankle with a decrease of five degrees.  The joint functions were not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An X-ray report of the right ankle revealed normal findings.  The VA examiner diagnosed with Veteran with Achilles tendonitis.  The examiner noted that the condition minimally affected his daily activities because he was able to completely use the joint.  

The Board notes that a SSA examination dated February 2008 indicated normal range of motion of the Veteran's right ankle.  

The Veteran was provided a VA examination for his right ankle disability in January 2009.  He continued his complaints of intermittent aching, burning, and sharp pain and stiffness in his right ankle as well as symptoms of weakness, swelling, heat and redness.  The pain was exacerbated by physical activity and relieved by rest.  He was able to function with medication.  He had difficulty running or exercising.  

Upon physical examination, the VA examiner reported that the Veteran's posture, weightbearing, and gait were normal.  The Veteran did not require any assistive devices for ambulation.  Guarding of movement was noted, although no deformities of the ankle were documented.  Range of motion testing revealed dorsiflexion up to 20 degrees and plantar flexion up to 30 degrees with pain, fatigue, and lack of endurance after repetitive use.  The limitation occurred at the stated degrees and was secondary to pain.  There were no additional limitations in degrees.  An X-ray report revealed a negative impression.  The examiner diagnosed the Veteran with status post right ankle fracture with residual sprain.    

The Board notes that a private treatment record from M.W., M.D. dated June 2010 documents treatment for pain and swelling in the Veteran's right ankle and use of medication for treatment.  Excessive walking and cold weather caused fairly consistent ache with flare-ups at least several times a year characterized by joint swelling and some warmth.  The physician noted that there was no significant effusion on physical examination but there was mild restriction in extremes of dorsiflexion and localized tenderness to the anterolateral ankle.  An MRI revealed an impression of probable mild subtalar arthropathy and possible distal spring ligament defect with fluid traversing near the sustentacular attachment.    

The Veteran continued his complaints of right ankle pain at the May 2011 Board hearing.  He testified that he tries to stay off his ankle due to the pain which is worse in cold weather.  See the May 2011 Board hearing transcript, pgs. 8-10.  He also testified that he is able to bend his foot up and down.  Id. 

The Veteran was afforded an additional VA examination in July 2012.  He complained of constant ache in the right ankle with increased pain during the winter and with prolonged walking.  He reported flare-ups where the ankle swells, becomes numb, and cannot stand to put any weight on it.  The pain would shoot up the front of the leg about halfway up the lower leg.  Upon physical examination, the examiner reported that the Veteran did not use assistive devices.  Range of motion testing revealed plantar flexion of 45 degrees with no pain and dorsiflexion of 15 degrees with pain at zero degrees.  There was no additional limitation of motion after repetitive use.  However, incoordination and interference with sitting, standing, and weightbearing were noted as well as localized tenderness or pain on palpation of the joint.  Plantar flexion strength was reported at 4/5 and dorsiflexion strength was 3/5.  The examiner also reported that the Veteran evidenced medial tibial stress syndrome, although no history of surgical procedures was reported.  Movement of the ankle was described as "jerky" and there was decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg.  An X-ray report of the Veteran's right ankle revealed an impression of mild subtalar arthropathy.  The examiner diagnosed the Veteran with status post right ankle fracture with residual posttraumatic arthritis. 

The Veteran was provided another VA examination in April 2013.  He reported right ankle pain from excessive walking and cold weather as well as flare-ups that occurred at least 3 times a year.  He also reported a decrease in range of motion in the right ankle when stepping up stairs and stiffness in the morning.  He used medication for treatment.  The examiner noted a normal gait, no deformity, and ability to walk on the tip toes across the room as well as the ability to walk on the heels and heel to toe without difficulty.  The Veteran did not use assistive devices.

Upon examination, the VA examiner reported range of motion testing of plantar flexion of 45 degrees with no pain and dorsiflexion to 15 degrees with pain at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  The examiner noted that the Veteran had functional impairment manifested by less movement than normal, weakened movement, incoordination, pain on movement and interference with sitting, standing and weight bearing.  Muscle strength testing revealed ankle plantar flexion of 4/5 and ankle dorsiflexion of 4/5.  Anterior drawer and Talar tilt testing were normal.  The examiner also noted the absence of ankylosis but documented shin splints.  Moreover, the examiner noted that it would be pure speculation to state to what degree the ankle joint would be affected with a flare-up, however it was more likely than not that the Veteran would have at least 15 degrees dorsiflexion change with a significant flare-up.  A peripheral nerves examination report indicated that the Veteran did not have a neurological impairment associated with the service-connected right ankle disability.  

The Veteran was afforded another VA examination in December 2014.  He complained of a constant ache which worsened with weightbearing activities and in cold weather when swelling occurred.  He further noted flare-ups that occurred 1-3 times per week for several hours to 1 day in duration.  He also reported functional loss manifested by not being able to step up or down very well.  He occasionally used a cane for ambulation.

Upon examination, the VA examiner reported range of motion testing of dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  The examiner noted that although the Veteran had pain on motion, the range of motion did not contribute to a functional loss.  Pain was noted on the examination but it did not result in functional loss.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue including tenderness of anterior aspect of the joint.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner noted that pain, weakness, and lack of endurance would significantly limit functional ability with repeated use over a period of time and on flare-ups.  However, the examiner was unable to describe the functional loss in terms of range of motion, without undue speculation, without examining the Veteran at those times.  The examiner also noted swelling, disturbance of locomotion, and interference with standing.  Muscle strength testing revealed plantar flexion and dorsiflexion of 4/5.  There was no evidence of muscle atrophy or ankylosis.  Anterior drawer and Talar testing were normal.  The Veteran had antalgic gait favoring the right side, slight erythema and increased warmth of the anterior aspect of the right ankle, and slight swelling.  

As discussed above, under Diagnostic Code 5271, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  Additionally, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  Additionally, painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.

Taking into consideration the evidence of record, the Board finds that the Veteran's service-connected right ankle disability does not more nearly approximate marked disability pursuant to Diagnostic Code 5271.  In this regard, the Board notes the Veteran's complaints of pain and stiffness in the right ankle as well as his report of flare-ups.  Although his right ankle revealed some limitation of motion, the March 2006, January 2009, July 2012, April 2013, and December 2014 VA examination reports showed that the Veteran demonstrated nearly normal dorsiflexion [15 to 20 degrees] and plantar flexion [30 to 45 degrees] range of motion.  [The Board notes that normal dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  See 38 C.F.R.  § 4.71a, Plate II (2015).]  

Upon examination in March 2006, the examiner noted that the Veteran had a decrease of five degrees in motion on repetitive testing.  However, as the Veteran had dorsiflexion to 15 degrees and plantar flexion to 45 degrees, such limitation does not more nearly approximate marked limitation of motion.  In January 2009, the examiner noted that there was pain, fatigue, and lack of endurance on repetitive motion but no additional limitation of motion.  The June 2010 private medical record noted that the Veteran reported flare-ups several times a year with swelling and warmth.  However, no information was provided concerning whether motion was additionally limited during a flare-up.  Although pain was noted at zero degrees dorsiflexion during the July 2012 VA examination, the Veteran had range of motion to 15 degrees on dorsiflexion.  Furthermore, there was no additional limitation of motion after repetitive use even though incoordination and interference with sitting, standing and weightbearing were noted.  Additionally, the April 2013 VA examiner noted that there was no change in range of motion on repetitive motion and therefore it is more likely than not that the Veteran would have at least right ankle 15 degrees dorsiflexion during a significant flare-up.  Further, while the December 2014 VA examiner indicated pain on range of motion, the range of motion did not contribute to a functional loss.  It is also noted that the December 2014 examiner found that pain did not result in functional loss.  The examiner was unable to describe any functional loss on flare-ups in terms of range of motion, without undue speculation, without examining the Veteran at those times.  As the examiner provided a rationale for not being able to provide such an opinion without resorting to speculation, the opinion is adequate.  

The above findings are consistent with no more than moderate degree of limitation of motion, and do not more nearly approximate "marked" limitation of motion of the ankle as contemplated by a higher rating.  The evidence does not show there is additional limitation of motion on repetitive use or on flare-ups to include as a result of pain, weakness, incoordination, pain on movement or swelling that would warrant an increased evaluation even with consideration of 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his right ankle disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).  Therefore, the Veteran's service-connected right ankle disability does not warrant an increased disability rating under Diagnostic Code 5271 for any period of time that is covered by this appeal.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the August 2012 VA examination report documented decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg.  Additionally, the June 2010 private treatment report from Dr. M.W. noted coolness in the extremities.

However, the competent and probative evidence of record does not reflect that the Veteran's neurological symptoms are manifestations of the right ankle disability.  In this regard, the April 2013 VA examiner reported after examination that it is less likely than not that the Veteran's neurological impairment is related to his right ankle disability.  The examiner's rationale for her conclusion was based on an orthopedic and neurological examination of the Veteran and her finding that the Veteran's neurological impairment is caused from disc herniation of the left lateral L3-L4 and L5-S causing left lower extremity neurological impairment.  The examiner further noted that the affected lumbar area is not related to the right ankle disability in terms of etiology, biomechanics, or pathophysiology as these are two distinct anatomical areas with different musculature, nerve innervations, and different exposure to sheer and gravitational forces.  

The Board observes that there is no medical opinion contrary to the April 2013 VA examiner.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence that his right ankle disability is manifested by neurological impairment.  The Board finds that the Veteran as a lay person is not competent to associate any of these claimed disabilities to his right ankle disability.  That is, the Veteran is not competent to opine on matters such as the manifestations of his right ankle disability.  Such opinion requires specific medical training in the field of neurology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of neurology sufficient to render medical opinions, the Board must find that his contention with regard to manifestations of his right ankle disability involving neurological impairment to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of manifestations of his right ankle disability.  

Accordingly, the Board finds that the competent and probative evidence of record is against a finding that the Veteran's neurological impairment is a manifestation of his right ankle disability.  Based on this record, the Board finds that a separate rating for neurological impairment is not warranted.   

The Board additionally notes that although the Veteran has been diagnosed with status post right ankle fracture with residual osteoarthritis, this disease manifests in ankle pain based on identified symptomatology.  Accordingly, separately rating the diagnosis under Diagnostic Code 5003 [degenerative arthritis] would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the evidence of record supports the proposition that the Veteran's service-connected right ankle disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of an increased disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the March 2006, January 2009, August 2012, April 2013, and December 2014 VA examination reports as well as the VA and private treatment records indicate that the Veteran's right ankle symptomatology has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from June 29, 2005 to the present.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The evidence shows that the Veteran experiences stiffness, pain, aching, weakness, swelling, and incoordination.  In that regard, during the appellate time period the Veteran's right ankle disability symptoms, including pain, ultimately result in limitation of motion.  These are the types of symptoms contemplated in the current assigned rating.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran's right ankle disability is his only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the examiners who conducted the 2012, 2013 and 2014 examinations determined that the ankle condition did not result in functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran has not contended, nor does the evidence otherwise show, that his right ankle disability has caused loss of use of a body part such that special monthly compensation for such loss of use must be considered.  

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran indicated in his May 2007 notice of disagreement that he left a part-time job due to too much walking which affected his foot.  He indicated during the August 2012 VA examination that  he had been disabled due to reflex sympathetic dystrophy of the left upper extremity since 2000.  He further reported that his right ankle disability impacted his ability to work as his former job duties included walking and crawling.  However, he has not asserted that his right ankle disability renders him unable to maintain substantially gainful employment.  Further, although the Veteran is currently in receipt of SSA disability benefits, he did not allege disability due to the right ankle disability when he filed his claim, but rather for his left elbow and back disabilities as well as depression.  Accordingly, the issue of TDIU has not been raised in this case.  



ORDER

Entitlement to a higher initial rating in excess of 10 percent for residuals of a right ankle fracture is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


